Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that there is no evidence of any damages suffered by the plaintiff in consequence of the injury to her son, inasmuch as the plaintiff’s husband, the father of the child, was living, and the right to the child’s services presumptively belongs to him and there is no evidence in the record to take this case out of the general rule. Further, the amount of damages, even if it be assumed that the right to services and the duty to support were with the plaintiff, was grossly excessive. AH concur. Present —■ Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.